DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.  	This office action is responsive to the Applicant’s amendment filed on 10/06/2021. Claims 1-6, 8-13, and 16-20 have been amended. Claims 1-20 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claims 1, 7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) and further in view of Alfano et al. (US 2018/0321731 A1).
          As in independent Claim 1, Dinh teaches a method for controlling user experience (UX) operations, comprising: 
on an electronic device having one or more processors and memory (see figs. 6-7 and  page 6, an electronic device inherently includes a processor and memory): 

identifying a first touchless UX operation associated with the first application (see figs. 6-7 and  page 6, a hand gesture (e.g., a first touchless UX operation) associated with the first application (e.g., TV channel) can be identified), first touchless UX operation having a first initiation condition (at least pages 1-3, each hand gesture requires a condition to get gesture commands (e.g., color, shape, orientations, position, contours, or motions features of a hand or body, and the like); 
identifying a second application being executed on the electronic device (see figs. 6-7 and  page 6, applications including smart home appliances can be identified, for example, speaker for changing volume or any of the home appliances for changing temperature, intensity of lightings, or speed of fans as a second application); 
identifying a second touchless UX operation associated with the second application (see figs. 6-7 and  page 6, a hand gesture (e.g., a second touchless UX operation) associated with the second application (e.g., the speaker) can be identified), the second touchless UX operation having a second initiation condition (at least pages 1-3, each hand gesture requires a condition to get gesture commands (e.g., color, shape, orientations, position, contours, or motions features of a hand or body, and the like); 
Dinh does not appear to explicitly teach selecting, for the first touchless UX operation from a plurality of predetermined confidence levels, a first confidence level associated with detection of a presence in a required proximity range to satisfy the first 
However, in the same filed of the invention, VanBlon teaches selecting, for the first touchless UX operation from a plurality of predetermined confidence levels (pars. 17-19, 36-37, a confidence score is generated/determined for each of a plurality of devices; further see par. 21), a first confidence level associated with detection of a presence in a required proximity range to satisfy the first initiation condition (pars. 17-19, 36-37, the confidence score can be determined with information (e.g., user location or proximity to the device;
selecting, for the second touchless UX operation from the plurality of predetermined confidence levels (pars. 17-19, 36-37, a confidence score is generated/determined for each of a plurality of devices; further see par. 21), a second confidence level associated with detection of a presence in the required proximity range to satisfy the second initiation condition (pars. 17-19, 36-37, the confidence score can 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications/appliances based on the presence or user input in the proximity taught by VanBlon to assign/determine the confidence score for each application based on the presence or user input in the proximity when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to generate/determine a confidence scores for each application so that a device corresponding to the determined confidence score can be performed with commands after detecting the presence or user input in the proximity.
VanBlon does not explicitly teach identifying a first sensor signal that can be used to determine a proximity of a presence with respect to the electronic device for both the first and second initiation conditions; determining from the first sensor signal the proximity of the presence with respect to the electronic device and an associated confidence level of the determination; determining whether the determined proximity and the associated confidence level satisfy the first initiation condition; and in accordance with the determination that the first initiation condition has been satisfied, initializing the first touchless UX operation associated with the first application.  
However, in the same filed of the invention, Alfano teaches identifying a first sensor signal that can be used to determine a proximity of a presence with respect to 
determining from the first sensor signal the proximity of the presence with respect to the electronic device and an associated confidence level of the determination (fig. 3-7, pars. at least 69-72, the presence of the object (user) with the device 100 for conditions for the videos or audio playback can be determined by a sensor device); 
determining whether the determined proximity and the associated confidence level satisfy the first initiation condition (fig. 3-7, pars. at least 69-72, the presence of the object (user) with the device 100 and associated confidence levels can be determined); 
in accordance with the determination that the first initiation condition has been satisfied, initializing the first touchless UX operation associated with the first application (pars. 23, 78, functions/operation can be applied to the video (e.g., playing the video)).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications/appliances based on the presence or user input in the proximity taught by VanBlon with the determining of the confidence level satisfying required condition for performing action on the application taught by Alfano to determine the confidence level satisfying required condition for performing action on the application when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to provide a way to determine the confidence level satisfying 

 	As in Claim 7, Dinh-VanBlon-Alfano teaches all the limitations of Claim 1. Dinh-VanBlon-Alfano further teaches that the first sensor signal is provided by one of an infrared sensor, an ultrasonic sensor, a camera, a time-of-flight sensor, a motion sensor, a presence sensor, a RADAR sensor and a LiDAR sensor devices 202 (Alfano, fig. 2, pars. 48-49, a plurality of sensors (e.g., ultrasound sensors, cameras, etc.) detects the presence of the object (e.g., user)).

	As in Claim 14, Dinh-VanBlon-Alfano teaches all the limitations of Claim 11. Dinh-VanBlon-Alfano further teaches that the plurality of predetermined confidence levels includes a hierarchy of four confidence levels defined according to three or more thresholds of confidence values, and the hierarchy of four confidence levels includes a low confidence level, a medium confidence level, a high confidence level and a highest confidence level (Alfano, see fig. 4) .

	As in Claim 15, Dinh-VanBlon-Alfano teaches all the limitations of Claim 11. Dinh-VanBlon-Alfano further teach that the first touchless UX operation is one of. displaying a touch control interface, displaying a message or notification, playing a message or notification via a speaker, playing a greeting and update via the speaker, increasing a volume of sound, reducing a volume of sound and enabling a security alarm system (Alfano, par. 78, increasing the volume of the video or audio playback).  

 	Claims 11 and 16 are substantially similar to Claim 1 and rejected under the same rationale.


4. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) in view of Alfano et al. (US 2018/0321731 A1) and further in view of Dodge et al. (US 2010/0188328 A1).
	As in Claim 2, Dinh-VanBlon-Alfano teaches all the limitations of Claim 1. Dinh-VanBlon-Alfano does not teach that the second confidence level is lower than the first confidence level, and the first sensor signal is identified according to a higher confidence level of: the first confidence level of the first touchless UX operation and the second confidence level of the second touchless UX operation.
	However, in the same field of the invention, Dodge teaches that the second confidence level is lower than the first confidence level, and the first sensor signal is identified according to a higher confidence level of: the first confidence level of the first touchless UX operation and the second confidence level of the second touchless UX operation (par. 79; further see at last pars. 54-56).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level Alfano with the determining of the confidence level for the gesture with the higher confidence level taught by Dodge to determine the confidence level for the motion gesture with the higher confidence level when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to provide a way to determine a confidence level for object or gesture with a higher confidence level in order to accurately detect the presence of the object in different environmental conditions.


5. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) in view of Alfano et al. (US 2018/0321731 A1) and further in view of Dillon, Michael Joseph (US 9442564 B1).
 	As in Claim 8, Dinh-VanBlon-Alfano teaches all the limitations of Claim 1. Dinh-VanBlon-Alfano further teaches   that a plurality of sensors have different types and are capable of detecting the presence in the required proximity range with the first required confidence level (figs. 2, 4, pars. 48-49, a plurality of sensors (e.g., ultrasound sensors, cameras, etc.) detects the presence of the object (e.g., user) with confidence levels).
 Dinh-VanBlon-Alfano does not teach selecting a first sensor according to a detection latency, the first sensor being configured to provide the first sensor signal  
Dillon teaches selecting a first sensor according to a detection latency, the first sensor being configured to provide the first sensor signal (at least col. 22, lines 7-27).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the detecting of the object using the sensor according to the latency taught by Dillon to detect the object using the sensor according to the latency when the device detects the presence of the object nearby the device. The motivation or suggestion would be to provide a way to detect the object using the sensor according to the latency for reducing latency of detection of the object.


6. 	Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) in view of Alfano et al. (US 2018/0321731 A1) and further in view of Latta et al. (US 2013/0328763 A1).
 As in Claim 9, Dinh-VanBlon-Alfano teaches all the limitations of Claim 1. Dinh-VanBlon-Alfano does not teach receiving an instruction to monitor the first touchless UX operation associated with the first application; and 

 	However, in the same filed of the invention, Latta teaches receiving an instruction to monitor the first touchless UX operation associated with the first application (at least pars. (pars. 52, 54, 59, gestures (or objects) can be tracked); and 
in response to receiving the instruction obtaining the first sensor signal including a pulse train (pars. 52, 54, 59, pulsed infrared light may be used such that the time between an outgoing light pulse and a corresponding incoming light pulse may be measured and used to determine a physical distance from the capture device 20 to a particular location on the one or more objects in the capture area).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the tracking of the object with the sensors taught by Latta to track the object with the sensors when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to provide a way to keep tacking objects so that the device can update confidence level for the presence of the object to process next steps appropriately.

 	As in Claim 10, Dinh-VanBlon-Alfano teaches all the limitations of Claim 1. Dinh-VanBlon-Alfano does not teach that wherein the proximity of the presence is 
 	However, in the same filed of the invention, Latta teaches teach that wherein the proximity of the presence is determined from a predetermined duration of the first sensor signal, and wherein the predetermined duration of the first sensor signal is application-specific and operation- specific (Latta, at least pars. 82-83,  92).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the determining of the presence from the predetermined duration taught by Latta to determine the presence for the predetermined duration when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to determine the presence of the input/user in the proximity for the predetermined duration in order to accurately detect the presence in different environmental conditions.

 As in Claim 13, Dinh-VanBlon-Alfano teaches all the limitations of Claim 11. Dinh-VanBlon-Alfano does not teach when executed, further cause the one or more processors to filter the first sensor signal to at least partially suppress noise of the first sensor signal.  
Latta teaches when executed, further cause the one or more processors to filter the first sensor signal to at least partially suppress noise of the first sensor signal (at least pars. 89, and 84).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the applying of the filter for reducing of noise associated with a particular sensor taught by Latta to apply the filter for reducing of noise associated with the particular sensor when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to provide a particular filter with a sensor in order to accurately detect the presence of the object in different environmental conditions.


7. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) in view of Alfano et al. (US 2018/0321731 A1) and further in view of Goyal et al. (US 2017/0059197 A1).
 As in Claim 12, Dinh-VanBlon-Alfano teaches all the limitations of Claim 11. Dinh-VanBlon-Alfano  does not teach that the proximity of the presence includes a 
	However, in the same filed of the invention, Goyal teaches that the proximity of the presence includes a proximity change of the presence, and wherein to determine the proximity of the presence, the one or more processors is configured to: determining an initial proximity of the presence at a first time (at least pars. 81, 126, 163, a system can detect a proximity of the presence at a first time. For example, the system can detect an approaching user to a thermostat); 
determining an updated proximity of the presence at a second time subsequent to the first time (at least pars. 81, 126, 163, the system can detect a proximity of the presence at a second time. For example, the system can detect the user moving away from the thermostat); and 
identify the proximity change based on the updated proximity of the presence with respect to the initial proximity of the presence  (at least pars. 81, 126, 163).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the detecting of the changes of the Goyal to detect the changes of the proximity of the object when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to provide a way to detect the changes of the proximity of the object so that the system can process operation appropriately according to the changed proximity.


8. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) in view of Alfano et al. (US 2018/0321731 A1) in view of of Goyal et al. (US 2017/0059197 A1) and further in view of Macdougall et al. (US 2013/0271397 A1).
 	As in Claim 17, Dinh-VanBlon-Alfano teaches all the limitations of Claim 16. Dinh-VanBlon-Alfano does not teach that the first touchless UX operation is one of two opposite touchless UX operations associated with the first application, and wherein the two opposite touchless UX operations have two required confidence levels that are distinct from each other.  
 However, in the same filed of the invention, Goyal teaches that the first touchless UX operation is one of two opposite touchless UX operations associated with the first application (at least pars. 81, 126, 163, the system can detect two opposite touchless operations associated with an application, for example, detecting an approaching user to a thermostat or the user moving away from the thermostat).
Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the detecting of the changes of the proximity of the object associated with the application for performing diffract actions taught by Goyal to detect the changes of the proximity of the object associated with the application for performing diffract actions when the device detects the presence of the object nearby the device. The motivation or suggestion would be to provide a way to detect the changes of the proximity of the object so that the system can process operation appropriately according to the changed proximity.
 	Dinh-VanBlon-Alfano and Goyal do not teach that the two opposite touchless UX operations have two required confidence levels that are distinct from each other.  
However, in the same filed of the invention, Macdougall teaches that the two opposite touchless UX operations have two required confidence levels that are distinct from each other (at least par. 86).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with the detecting of the changes of the Goyal with the setting of the different confidence levels to the different poses (gestures) taught by Macdougall to set the different confidence levels to different poses (gestures) when the device detects the presence of the object nearby the device with the required confidence levels. The motivation or suggestion would be to set different confidence levels to the different gestures so that the system can even detect various gestures performed by the user with less precision. 


9. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Hand Gesture Recognition and Interface via a Depth Imaging Sensor for Smart Home” (published in 2014 by Dinh et al., hereinafter Dinh) in view of VanBlon et al. (US 2018/0342151 A1) in view of Alfano et al. (US 2018/0321731 A1) and further in view of Goyal et al. (US 2017/0059197 A1) 
	As in Claim 18, Dinh-VanBlon-Alfano teaches all the limitations of Claim 16. Dinh-VanBlon-Alfano does not teach that the first touchless UX operation associated with the first application corresponds to one of two required confidence levels, a first one of the two required confidence levels corresponding to a quiet smart home environment and being lower than a second one of the two required confidence levels corresponding to a noisy smart home environment.
 	However, in the same filed of the invention, Goyal teaches that the first touchless UX operation associated with the first application corresponds to one of two required confidence levels (Goyal, fig. 1 and 13-14, pars. 126, 132-134), a first one of the two Goyal, fig. 1 and 13-14, pars. 126, 132-134).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the identifying of applications being executed on the electronic device for performing command with hand gestures taught by Dinh with the assigning/determining of confidence score for each of the applications taught by VanBlon with the determining of the confidence level satisfying required condition taught by Alfano with associating of the confidence levels with quiet or noisy environment taught by Goyal to associate the confidence levels with quiet or noisy environments when the user gesture/input in the proximity to the application is identified. The motivation or suggestion would be to provide a way to determine the confidence levels associated with quiet or noisy environment in order to accurately detect the presence of the object in different environmental conditions.


Allowable Subject Matter
 10. 	Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 4-6 are dependent of claim 3 and the references are not provided for the claims.



Response to Arguments
11.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144